                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 1 of 13



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Carolina Robles,                            No. ____________________________
                                           10                         Plaintiff,
                                                                                             COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    GCHA LLC, an Arizona Limited
                                                 Liability Company; Monica Campoy and
                       Phoenix, AZ 85060




                                           13    John Doe Campoy, a Married Couple;
                        P.O. Box 97066




                                                 and Lisa Herrera and John Doe
                                           14    Herrera, a Married Couple,
                                           15                         Defendant.
                                           16
                                           17         Plaintiff, Carolina Robles (“Plaintiff”), sues the Defendants, GCHA LLC, Monica
                                           18
                                                Campoy and John Doe Campoy, and Lisa Herrera and John Doe Herrera (collectively,
                                           19
                                                “Defendants”) and alleges as follows:
                                           20
                                           21                              PRELIMINARY STATEMENT
                                           22         1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           23
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           24
                                                seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                           25
                                           26   and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           27
                                           28
                                                                                           -1-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 2 of 13



                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                            1
                                            2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            4
                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            5
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            6
                                            7   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            9
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           10
                                                the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                       Phoenix, AZ 85060




                                           13   payment of wages within the State of Arizona.
                        P.O. Box 97066




                                           14
                                                                              JURISDICTION AND VENUE
                                           15
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           16
                                           17   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

                                           18   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           19
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           20
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           21
                                           22   or controversy under Article III of the United States Constitution.

                                           23          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           24
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                           25
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           26
                                           27   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 3 of 13



                                                                                          PARTIES
                                            1
                                            2          7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                            3   Arizona, and is a former employee of Defendants.
                                            4
                                                       8.     At all material times, Defendant GCHA LLC was a limited liability
                                            5
                                                company duly licensed to transact business in the State of Arizona. At all material times,
                                            6
                                            7   Defendant GCHA LLC does business, has offices, and/or maintains agents for the
                                            8   transaction of its customary business in Maricopa County, Arizona.
                                            9
                                                       9.     Defendant GCHA LLC is an Arizona corporation, authorized to do
                                           10
                                                business in the State of Arizona and is at all relevant times Plaintiff’s employer as
                                           11
BENDAU & BENDAU PLLC




                                           12   defined by 29 U.S.C. § 203(d).
                       Phoenix, AZ 85060




                                           13          10.    Under the FLSA, GCHA LLC is an employer. The FLSA defines
                        P.O. Box 97066




                                           14
                                                “employer” as any person who acts directly or indirectly in the interest of an employer in
                                           15
                                                relation to an employee. At all relevant times, GCHA LLC had the authority to hire and
                                           16
                                           17   fire employees, supervised and controlled work schedules or the conditions of

                                           18   employment, determined the rate and method of payment, and maintained employment
                                           19
                                                records in connection with Plaintiff’s employment with Defendants. As a person who
                                           20
                                                acted in the interest of Defendants in relation to the company’s employees, GCHA LLC
                                           21
                                           22   is subject to liability under the FLSA.

                                           23          11.    Defendant Monica Campoy and John Doe Campoy are, upon information
                                           24
                                                and belief, husband and wife. They have caused events to take place giving rise to the
                                           25
                                                claims in this Complaint as to which their marital community is fully liable. Monica
                                           26
                                           27
                                           28
                                                                                             -3-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 4 of 13



                                                Campoy and John Doe Campoy are owners of GCHA LLC, and were at all relevant times
                                            1
                                            2   Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                            3           12.   Under the FLSA, Defendants Monica Campoy and John Doe Campoy are
                                            4
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                            5
                                                indirectly in the interest of an employer in relation to an employee. Monica Campoy and
                                            6
                                            7   John Doe Campoy are owners of GCHA LLC. At all relevant times, they had the
                                            8   authority to hire and fire employees, supervised and controlled work schedules or the
                                            9
                                                conditions of employment, determined the rate and method of payment, and maintained
                                           10
                                                employment records in connection with Plaintiff’s employment with Defendants. As
                                           11
BENDAU & BENDAU PLLC




                                           12   persons who acted in the interest of Defendants in relation to the company’s employees,
                       Phoenix, AZ 85060




                                           13   Monica Campoy and John Doe Campoy are subject to individual liability under the
                        P.O. Box 97066




                                           14
                                                FLSA.
                                           15
                                                        13.   Defendant Lisa Herrera and John Doe Herrera are, upon information and
                                           16
                                           17   belief, husband and wife. They have caused events to take place giving rise to the claims

                                           18   in this Complaint as to which their marital community is fully liable. Lisa Herrera and
                                           19
                                                John Doe Herrera are owners of GCHA LLC, and were at all relevant times Plaintiff’s
                                           20
                                                employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                           21
                                           22           14.   Under the FLSA, Defendants Lisa Herrera and John Doe Herrera are

                                           23   employers. The FLSA defines “employer” as any individual who acts directly or
                                           24
                                                indirectly in the interest of an employer in relation to an employee. Lisa Herrera and
                                           25
                                                John Doe Herrera are owners of GCHA LLC. At all relevant times, they had the
                                           26
                                           27   authority to hire and fire employees, supervised and controlled work schedules or the

                                           28
                                                                                            -4-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 5 of 13



                                                conditions of employment, determined the rate and method of payment, and maintained
                                            1
                                            2   employment records in connection with Plaintiff’s employment with Defendants. As
                                            3   persons who acted in the interest of Defendants in relation to the company’s employees,
                                            4
                                                Lisa Herrera and John Doe Herrera are subject to individual liability under the FLSA.
                                            5
                                                       15.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                            6
                                            7   Defendants herein gave consent to, ratified, and authorized the acts of all other
                                            8   Defendants, as alleged herein.
                                            9
                                                       16.    Defendants, and each of them, are sued in both their individual and
                                           10
                                                corporate capacities.
                                           11
BENDAU & BENDAU PLLC




                                           12          17.    Defendants are jointly and severally liable for the injuries and damages
                       Phoenix, AZ 85060




                                           13   sustained by Plaintiff.
                        P.O. Box 97066




                                           14
                                                       18.    At all relevant times, Plaintiff was an “employee” of Defendants GCHA
                                           15
                                                LLC, Monica Campoy and John Doe Campoy, and Lisa Herrera and John Doe Herrera as
                                           16
                                           17   defined by the FLSA, 29 U.S.C. § 201, et seq.

                                           18          19.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                           19
                                                Defendants GCHA LLC, Monica Campoy and John Doe Campoy, and Lisa Herrera and
                                           20
                                                John Doe Herrera.
                                           21
                                           22          20.    At all relevant times, Defendants GCHA LLC, Monica Campoy and John

                                           23   Doe Campoy, and Lisa Herrera and John Doe Herrera, were and continue to be
                                           24
                                                “employers” as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           25
                                           26
                                           27
                                           28
                                                                                             -5-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 6 of 13



                                                       21.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                            1
                                            2   Defendants GCHA LLC, Monica Campoy and John Doe Campoy, and Lisa Herrera and
                                            3   John Doe Herrera.
                                            4
                                                       22.    At all relevant times, Plaintiff was an “employee” of Defendants GCHA
                                            5
                                                LLC, Monica Campoy and John Doe Campoy, and Lisa Herrera and John Doe Herrera as
                                            6
                                            7   defined by the Arizona A.R.S. § 23-350, et seq.
                                            8          23.    At all relevant times, Defendants GCHA LLC, Monica Campoy and John
                                            9
                                                Doe Campoy, and Lisa Herrera and John Doe Herrera were and continue to be
                                           10
                                                “employers” as defined by A.R.S. § 23-350.
                                           11
BENDAU & BENDAU PLLC




                                           12          24.    At all relevant times, Plaintiff was an “employee” of Defendants GCHA
                       Phoenix, AZ 85060




                                           13   LLC, Monica Campoy and John Doe Campoy, and Lisa Herrera and John Doe Herrera as
                        P.O. Box 97066




                                           14
                                                defined by A.R.S. § 23-362.
                                           15
                                                       25.    At all relevant times, Defendants GCHA LLC, Monica Campoy and John
                                           16
                                           17   Doe Campoy, and Lisa Herrera and John Doe Herrera were and continue to be

                                           18   “employers” as defined by A.R.S. § 23-362.
                                           19
                                                       26.    Defendants Pre GCHA LLC, Monica Campoy and John Doe Campoy, and
                                           20
                                                Lisa Herrera and John Doe Herrera individually and/or through an enterprise or agent,
                                           21
                                           22   directed and exercised control over Plaintiff’s work and wages at all relevant times.

                                           23          27.    Plaintiff, in her work for Defendants GCHA LLC, Monica Campoy and
                                           24
                                                John Doe Campoy, and Lisa Herrera and John Doe Herrera, was employed by an
                                           25
                                                enterprise engaged in commerce that had annual gross sales of at least $500,000.
                                           26
                                           27
                                           28
                                                                                            -6-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 7 of 13



                                                         28.   At all relevant times, Plaintiff, in her work for Defendants GCHA LLC,
                                            1
                                            2   Monica Campoy and John Doe Campoy, and Lisa Herrera and John Doe Herrera, was
                                            3   engaged in commerce or the production of goods for commerce.
                                            4
                                                         29.   At all relevant times, Plaintiff, in her work for Defendants GCHA LLC,
                                            5
                                                Monica Campoy and John Doe Campoy, and Lisa Herrera and John Doe Herrera, was
                                            6
                                            7   engaged in interstate commerce.
                                            8            30.   Plaintiff, in her work for Defendants GCHA LLC, Monica Campoy and
                                            9
                                                John Doe Campoy, and Lisa Herrera and John Doe Herrera, regularly handled goods
                                           10
                                                produced or transported in interstate commerce.
                                           11
BENDAU & BENDAU PLLC




                                           12                                  NATURE OF THE CLAIM
                       Phoenix, AZ 85060




                                           13            31.   Defendants own and/or operate as Gentle Care Home Assistant, an
                        P.O. Box 97066




                                           14
                                                enterprise located in Maricopa County, Arizona.
                                           15
                                                         32.   Plaintiff was hired by Defendants as a caregiver and worked for Defendants
                                           16
                                           17   between approximately January 2017 and February 2020.

                                           18            33.   Defendants, in their sole discretion, agreed to pay Plaintiff $13.00 per hour
                                           19
                                                for all hours she worked.
                                           20
                                                         34.   As a caregiver, Plaintiff’s primary job duties included, but were not limited
                                           21
                                           22   to, bathing clients, taking clients to appointments, doing clients’ laundry, ordering and

                                           23   bringing clients’ food, obtaining medication for clients, and more caretaking-related
                                           24
                                                tasks.
                                           25
                                                         35.   During the time that Plaintiff worked for Defendants, Plaintiff worked
                                           26
                                           27   approximately between 40 and 50 hours per week.

                                           28
                                                                                             -7-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 8 of 13



                                                       36.   Despite having worked approximately between 40 and 50 hours per week
                                            1
                                            2   for Defendants, Defendants paid Plaintiff no wages whatsoever for the entire duration of
                                            3   the final pay period of her employment.
                                            4
                                                       37.   Specifically, in the final workweek of her employment, Plaintiff worked
                                            5
                                                approximately four seven-hour shifts for Defendants, and Defendants did not pay her any
                                            6
                                            7   wage whatsoever for such time worked.
                                            8          38.   As a result of not having paid any wage whatsoever to Plaintiff for the final
                                            9
                                                workweek of her employment with Defendants, Defendants failed to pay the applicable
                                           10
                                                minimum wage to Plaintiff.
                                           11
BENDAU & BENDAU PLLC




                                           12          39.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                       Phoenix, AZ 85060




                                           13   whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).
                        P.O. Box 97066




                                           14
                                                       40.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           15
                                                whatsoever for such hours worked, Defendants have violated the AMWA, A.R.S. § 23-
                                           16
                                           17   363.

                                           18          41.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           19
                                                whatsoever for such hours worked, Defendants have violated the AMA, A.R.S., § 23-
                                           20
                                                351.
                                           21
                                           22          42.   Defendants have and continue to violate the FLSA by not paying Plaintiff

                                           23   the full applicable minimum wage for all hours worked during her regular workweeks.
                                           24
                                                       43.   Defendant have and continue to violate the AMWA by not paying Plaintiff
                                           25
                                                the full applicable minimum wage for all hours worked during her regular workweeks.
                                           26
                                           27
                                           28
                                                                                           -8-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 9 of 13



                                                       44.    Defendant have and continue to violate the AWA by not paying Plaintiff
                                            1
                                            2   any wage whatsoever for all hours worked during her regular workweeks.
                                            3          45.    Plaintiff is a covered employee within the meaning of the FLSA.
                                            4
                                                       46.    Plaintiff is a covered employee within the meaning of the AMWA.
                                            5
                                                       47.    Plaintiff is a covered employee within the meaning of the AWA.
                                            6
                                            7          48.    Plaintiff was a non-exempt employee.
                                            8          49.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                            9
                                                of her rights under the FLSA.
                                           10
                                                       50.    Defendants individually and/or through an enterprise or agent, directed and
                                           11
BENDAU & BENDAU PLLC




                                           12   exercised control over Plaintiff’s work and wages at all relevant times.
                       Phoenix, AZ 85060




                                           13          51.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                        P.O. Box 97066




                                           14
                                                from Defendants compensation for unpaid wages, an additional amount equal amount as
                                           15
                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                           16
                                           17   29 U.S.C. § 216(b).

                                           18          52.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           19
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           20
                                                unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                           21
                                           22   this action under A.R.S § 23-363.

                                           23          53.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           24
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           25
                                                unpaid wages as liquidated damages, and interest under A.R.S § 23-355.
                                           26
                                           27
                                           28
                                                                                            -9-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 10 of 13



                                                                       COUNT ONE: FAIR LABOR STANDARDS ACT
                                            1
                                                                          FAILURE TO PAY MINIMUM WAGE
                                            2
                                                       54.         Plaintiff realleges and incorporates by reference all allegations in all
                                            3
                                            4   preceding paragraphs.

                                            5          55.         Defendants willfully failed or refused to pay Plaintiff any wages
                                            6
                                                whatsoever for any of the hours that Plaintiff worked for them during the final workweek
                                            7
                                                of her employment.
                                            8
                                            9          56.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the

                                           10   required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).
                                           11
BENDAU & BENDAU PLLC




                                                       57.         Plaintiff is therefore entitled to compensation for the full applicable
                                           12
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   liquidated damages, together with interest, reasonable attorney’s fees, and costs.

                                           15          WHEREFORE, Plaintiff, Carolina Robles, respectfully requests that this Court
                                           16
                                                grant the following relief in Plaintiff’s favor, and against Defendants:
                                           17
                                                       A.          For the Court to declare and find that the Defendant committed one of more
                                           18
                                           19                      of the following acts:

                                           20                 i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                           21                             206(a), by failing to pay proper minimum wages;
                                           22
                                                             ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                           23
                                           24                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;

                                           25          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           26                      determined at trial;
                                           27
                                           28
                                                                                                 -10-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 11 of 13



                                                       C.     For the Court to award compensatory damages, including liquidated
                                            1
                                            2                 damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                            3          D.     For the Court to award prejudgment and post-judgment interest;
                                            4
                                                       E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            5
                                                              action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                            6
                                            7                 forth herein;
                                            8          F.     Such other relief as this Court shall deem just and proper.
                                            9
                                                                 COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                           10                        FAILURE TO PAY MINIMUM WAGE
                                           11
BENDAU & BENDAU PLLC




                                                       58.    Plaintiff realleges and incorporates by reference all allegations in all
                                           12
                                                preceding paragraphs.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          59.    Defendants willfully failed or refused to pay Plaintiff any wages

                                           15   whatsoever for any of the hours that Plaintiff worked for them the final workweek of her
                                           16
                                                employment.
                                           17
                                                       60.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                           18
                                           19   required minimum wage rate violates the AMWA, A.R.S. § 23-363.

                                           20          61.    Plaintiff is therefore entitled to compensation for the full applicable
                                           21   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           22
                                                liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                           23
                                           24          WHEREFORE, Plaintiff, Carolina Robles, respectfully requests that this Court

                                           25   grant the following relief in Plaintiff’s favor, and against Defendants:
                                           26
                                           27
                                           28
                                                                                            -11-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 12 of 13



                                                      A.          For the Court to declare and find that the Defendants committed one of
                                            1
                                            2                     more of the following acts:
                                            3                i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                            4
                                                                         363, by failing to pay proper minimum wages;
                                            5
                                                            ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                            6
                                            7                            § 23-363 by willfully failing to pay proper minimum wages;
                                            8         B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            9
                                                                  determined at trial;
                                           10
                                                      C.          For the Court to award compensatory damages, including liquidated
                                           11
BENDAU & BENDAU PLLC




                                           12                     damages pursuant to A.R.S. § 23-364, to be determined at trial;
                       Phoenix, AZ 85060




                                           13         D.          For the Court to award prejudgment and post-judgment interest;
                        P.O. Box 97066




                                           14
                                                      E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           15
                                                                  action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                           16
                                           17                     herein;

                                           18         F.          Such other relief as this Court shall deem just and proper.
                                           19
                                                                            COUNT THREE: ARIZONA WAGE ACT
                                           20                                 FAILURE TO PAY WAGES OWED
                                           21         62.         Plaintiff realleges and incorporates by reference all allegations in all
                                           22
                                                preceding paragraphs.
                                           23
                                           24         63.         Defendants willfully failed or refused to pay Plaintiff any wages

                                           25   whatsoever for any of the hours that Plaintiff worked for them during the final workweek
                                           26   of her employment.
                                           27
                                           28
                                                                                                -12-
                                           29
                                           30
                                                 Case 2:20-cv-00727-GMS Document 1 Filed 04/14/20 Page 13 of 13



                                                       64.    Defendant’s practice of willfully failing to pay Plaintiff wages for labor
                                            1
                                            2   performed violates the AWA, A.R.S. § 23-351.
                                            3          65.    Plaintiff is therefore entitled to compensation for the full applicable
                                            4
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            5
                                                liquidated damages, together with interest, costs, and reasonable attorney fees.
                                            6
                                            7          WHEREFORE, Plaintiff, Carolina Robles, individually, respectfully requests that
                                            8   this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                            9
                                                       A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                           10
                                                              23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                           11
BENDAU & BENDAU PLLC




                                           12          B.     For the Court to award compensatory damages, including treble the amount
                       Phoenix, AZ 85060




                                           13                 of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                        P.O. Box 97066




                                           14
                                                              at trial;
                                           15
                                                       C.     For the Court to award prejudgment and post-judgment interest;
                                           16
                                           17          D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs;

                                           18          E.     Such other relief as this Court shall deem just and proper.
                                           19
                                                                                JURY TRIAL DEMAND
                                           20
                                                       Plaintiff hereby demands a trial by jury on all issues so triable.
                                           21
                                           22          RESPECTFULLY SUBMITTED this 14th Day of April, 2020.

                                           23                                              BENDAU & BENDAU PLLC
                                           24
                                                                                                   By: /s/ Clifford P. Bendau, II
                                           25                                                      Clifford P. Bendau, II
                                                                                                   Christopher J. Bendau
                                           26                                                      Attorney for Plaintiff
                                           27
                                           28
                                                                                            -13-
                                           29
                                           30
